DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Li et al.(USPubN 2018/0367777)) does not disclose, with respect to claim 1, a device comprising: a memory configured to store a bitstream and audio spatial metadata associated with an ambisonic representation of a soundfield that includes one or more foreground audio objects, the audio spatial metadata describing a directionality of the one or more foreground audio objects; and a processor, coupled to the memory, the processor configured to: decode the bitstream associated with the soundfield and the audio spatial metadata, and identify one or more foreground audio objects of the soundfield using the audio spatial metadata stored to the memory; parse the audio spatial metadata, that includes the ambisonic representation of the identified one or more foreground audio objects, to obtain one or more directions of one or more predominant sounds; select a predicted viewport of one or more viewports associated with video data viewports based on the one or more directions of the one or more predominant sounds, wherein the one or more predominant sounds identify the one or more foreground audio objects; and request a portion of the video data that is associated with the predicted viewport at a higher resolution than a current resolution at which the portion of the video data that is associated with the predicted viewport was previously requested as claimed.  Rather, Li et al. discloses a computer implemented method, device and computer program device are provided that obtain a panoramic video for a scene, with a coordinate system. The method, device and computer program product identify a point of interest (POI) from the scene within the panoramic video, and track a position of the POI within the panoramic video. The method, device and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.